  Case 20-21399        Doc 23    Filed 05/26/20 Entered 05/26/20 15:06:45             Desc Main
                                   Document Page 1 of 2




 Lon A. Jenkins (4060)
 Tami Gadd (12517)
 MaryAnn Bride (13146)
 Katherine T. Kang (14457)
 OFFICE OF THE CHAPTER 13 TRUSTEE
 405 South Main Street, Suite 600
 Salt Lake City, Utah 84111
 Telephone: (801) 596-2884
 Facsimile: (801) 596-2898
 Email: utahtrusteemail@ch13ut.org



                         UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF UTAH
                                 CENTRAL DIVISION

IN RE:                                                 CASE: 20-21399
TERESA E HANSON                                        CHAPTER 13


Debtor
                                                       Hon. KEVIN R. ANDERSON

              TRUSTEE'S CONTINUING OBJECTION TO CONFIRMATION


         The Standing Chapter 13 Trustee, hereby objects to confirmation based on the following
unresolved issues:
   Restatement of Issues from Prior Objection(s):

   1. The plan is not feasible in that it is presently projected to require more than 60 months to
make all payments required by the plan.

   2. Based on information received from the Internal Revenue Service and/or Debtor(s)’
Declaration Regarding Tax Returns, Debtor(s) have not complied with §1325(a)(9) as the
Debtor(s) have not filed all tax returns as required under §1308. Tax years not filed: 2015, 2016,
2017, 2018, and 2019.
  Case 20-21399        Doc 23      Filed 05/26/20 Entered 05/26/20 15:06:45                Desc Main
                                     Document Page 2 of 2




    3. The Debtor(s) failed to produce at the 341 Meeting evidence of current income (see Fed.
R. Bankr. P. 4002(b)(2)(A)) and LR 2083-1(e)(1)2)(A).

    4. The Trustee requests an update regarding the Debtor's employment status.




            THEREFORE, the Trustee has an ongoing objection to the confirmation.

Dated: May 26, 2020                                  LAJ /S/
                                                     LON A. JENKINS
                                                     CHAPTER 13 TRUSTEE


                                   CERTIFICATE OF SERVICE

    The undersigned hereby certifies that a true and correct copy of the foregoing Continuing Objection
to Confirmation was served upon all persons entitled to receive notice in this case via ECF Notification
or by U.S. Mail to the following parties on May 26, 2020:


JARED B. PEARSON, ECF Notification
                                                          /s/ Samantha Phillips
